Citation Nr: 1134216	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-18 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, claimed as bursitis. 

2.  Entitlement to service connection for a left shoulder disorder, claimed as bursitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 970 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This case was previously before the Board in September 2007 and February 2010, at which time it was remanded for further development.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in July 2007.  A transcript of that proceeding has been associated with the claims file.  


FINDINGS OF FACT

1.  No left shoulder disorder has been medically diagnosed or treated during the pendency of this appeal, and the preponderance of the credible evidence establishes that the Veteran does not currently manifest a left shoulder disorder resulting from service. 

2.  The medical evidence establishes that all right shoulder disorders and complaints treated since February 2006 are due to fractures of the right shoulder and right arm sustained in a February 2006 motorcycle accident, and evidence regarding continuity of symptomatology and a nexus between any current right shoulder disorder and service weighs against the claim.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

2.  A right shoulder disorder was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2004 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Subsequent to the filing of the claim at issue, the Court ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran did not receive this Dingess-compliant notice before the initial RO decision in the matter, he was provided with this notice in October 2007, December 2008, and March 2009, and the appeal was subsequently readjudicated by way of a March 2011 Supplemental Statements of the Case.  

In any event, since the Board has concluded that the preponderance of the evidence is against the claim for service connection for shoulder disorder, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

As explained in the body of this decision, the Veteran's service record is incomplete in that it does not contain a separation examination and other service treatment records.  Destruction of, or missing service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The RO made numerous requests for the Veteran's service treatment and personnel records pursuant to the Board's September 2007 and February 2010 remands.  In February and August 2007, it asked the National Personnel Records Center to search for records specifically related to in-service treatment in Grafenwoehr, Germany.  In May 2010, the RO did receive additional service personnel and treatment records from the NPRC; however, the NPRC reported that it was unable to locate any of the records of treatment from Germany.  In a December 2010 letter, the RO informed the Veteran that the requested records were unavailable; the RO requested that the Veteran provide any service treatment records in his possession or other evidence relating to his shoulder claim.  To date, no response from the Veteran has been received.  As required by the Board's remand, the RO prepared a Formal Finding of Unavailability of Records in January 2011. 

The Board additionally notes that the Veteran's representative recently submitted an Informal Hearing Presentation in April 2011, in which it acknowledged the RO's attempts to obtain certain treatment records and that it had "attempted all tasks assigned by the Board."  The representative additionally noted that a letter dated in March 2010 was sent to the Veteran requesting that he provide the names, addresses, and dates of all VA and Non-VA healthcare providers who had treated the Veteran for bursitis in both shoulders.  Again, the representative indicated there was no response from the Veteran in the claims file.  

VA has obtained the Veteran's DD 214, his personnel records, and post-service treatment records from private and VA healthcare providers.  The claims file also contains records from the Social Security Administration (SSA).  

Additionally, in August 2010 the Veteran was afforded a VA examination, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is sufficient as it is predicated on consideration of the private and VA medical records in the Veteran's claims file, as well as examination findings.  It considers the statements of the Veteran, and provides a rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Contentions 

The Veteran contends that he injured his shoulders in a tank accident in 1970 or 1971 while on active duty in Germany.  At his hearing, he testified that he was treated by local medics in the field who told him it was "just a bruise" and put him in an arm sling.  He stated that he did not seek further treatment for his shoulder at that time.  The Veteran has submitted photos of himself while in the service with a sling on his right arm.  The Veteran's claim for service connection for bursitis of each shoulder was received in May 2004.  

Service Connection 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

1.  Claim for service connection, left shoulder

With respect to the first element of a service connection claim, namely evidence of a current disability, the Board notes that the record contains various complaints of bilateral shoulder pain and treatment for bursitis in 1993 through 1995.  A diagnosis of early stage bilateral bursitis was assigned in March 1999.  There are also numerous statements from the Veteran indicating that he had a "history of bursitis."  

Pursuant to the Board's remand in February 2010, the Veteran underwent a VA examination to determine the current nature of his claimed bilateral shoulder disabilities.  The examiner who conducted August 2010 VA examination found post-operative (status post internal fixation for comminuted fracture of right humerus) limited range of motion and mild degenerative changes of the right shoulder, but examination of the left shoulder was unremarkable.  Range of motion was normal and x-rays of the revealed no fracture, dislocation, or osseous abnormalities of the shoulder/humerus joint.  The diagnosis was "normal left shoulder."  

The Board acknowledges a November 2001 statement from Dr. T. in which he noted that the Veteran's shoulder pain "is quite possibly related to arthritis caused by an injury received while serving" in the military.  As an initial matter, it is noted that the Veteran does not have a current diagnosis of arthritis as related to the left shoulder.  Thus, this statement does not substantiate a claim for service connection for a left shoulder disorder.  In fact, the February 2010 VA examination report expressly states the contrary, i.e., there are no osseous changes shown on the left shoulder x-ray.  The Board acknowledges that Dr. T. assigned a diagnosis of "shoulder pain."  However, the Court has held that pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board acknowledges that, prior to the submission of this claim, a diagnosis of bursitis was assigned for the Veteran's shoulder pain on several occasions.  However, there is no evidence that the Veteran has sought medical treatment for left shoulder pain during the pendency of this appeal, and there is no evidence that a diagnosis of left shoulder bursitis has been assigned for left shoulder pain during the pendency of this appeal.  

The Board acknowledges the Veteran's lay statements that he has had continuing left shoulder pain.  However, in November 2004, the Veteran sought treatment for neck pain, but denied shoulder pain.  There was no left shoulder tenderness.  In 2006, the Veteran sought treatment after a motorcycle accident, but denied left shoulder pain.  An April 2007 decision of the Social Security Administration which determined that the Veteran was disabled as the result of a fracture of the right shoulder includes no discuss of a diagnosis of a left shoulder disorder.  As noted above, no left shoulder disorder was found on VA examination in 2010.  The board finds that the Veteran's contentions that he has had chronic left shoulder pain during the pendency of this appeal are not credible.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for a left shoulder disorder.  Indeed, in the absence of evidence of a current left shoulder disorder, the claim must fail. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching the above conclusion, the Board has considered the Veteran's lay statements and acknowledges that he is competent to report what comes to him through his senses; however, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Rather, the Board finds that the VA examiner is most competent to assess the current nature of the Veteran's claimed disorder.  Notably, upon VA examination in August 2010, the examiner found no current left shoulder abnormalities.   

Moreover, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau are for application.  Accordingly, the lay statements do not here serve to establish any diagnosis and, as stated above, the claim must be denied.  In so finding, the Board acknowledges the Veteran's intermittent complaints of left shoulder pain throughout the record.  

No diagnosed left shoulder disorder has been treated during the pendency of this appeal, and the preponderance of the credible evidence establishes that the Veteran does not have a medically-diagnosed chronic left shoulder disorder resulting from service.  To the extent that the Veteran has submitted lay statements indicating that he has experienced continuous pain in the left shoulder, those statements conflict with history reported to providers during the pendency of this appeal.  The reports of symptom reported to the treating providers is more credible than the statements made for purposes of this claim.  The Board finds that the Veteran's statements that he has experienced left shoulder pain during the pendency of this appeal are not credible to establish that current left shoulder pain has been chronic and continuous since service.  As noted above, even if the Veteran does have left shoulder pain that has been chronic and continuous since service, there is no current diagnosis of chronic left shoulder bursitis, left shoulder arthritis, any chronic left shoulder disorder, or any current left shoulder disorder for which a medical diagnosis has been assigned or which required medical treatment during the pendency of this appeal.  In the absence of medical evidence of a current left shoulder disorder, the criteria for service connection for a left shoulder disorder are not met.

Thus, the preponderance of the competent and credible evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a left shoulder disorder must be denied.

2.  Claim for service connection for right shoulder disorder

The Board will now turn its discussion to the Veteran's claim for service connection for a right shoulder disorder.  Again, the Veteran has satisfied the first element of a service connection claim, i.e., current disability.  The next element of service connection to be established is that of in-service incurrence or aggravation of a disease or injury.  

While service treatment records are silent as to complaints, treatment, or diagnoses relating to the shoulders, it appears that not all of the Veteran's service treatment records are contained in the claims file.  For instance, the Veteran's separation examination and other clinical records from his active duty service in Germany are missing from the file.  The RO has made numerous attempts to locate these records pursuant to the Board's remands but to no avail.  See Formal Finding of Unavailability of Records, dated January 2011.  

In this regard, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist him in developing the claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has submitted a photograph of himself in a right shoulder sling during service.  The Board assumes, for purposes of this appeal, that he incurred a right shoulder injury during service.  

In any event, the Board has no reason to doubt the credibility of the Veteran's statements and testimony regarding his in-service injury to his shoulders.  He has provided a consistent, detailed account of the incident which occurred in Germany in 1971; he has also provided photographs of himself during active service with a sling on his right arm.  In light of the foregoing, the first element of a service connection claim, that of in-service incurrence of an injury, has been established.  

But missing STRs, alone, do not obviate the need for the Veteran to establish a link between the in-service injury and the current right shoulder disorder.  The Veteran may meet this requirement through medical nexus evidence supporting his claim by suggesting a correlation between his currently claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened. See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Again, the Veteran maintains that he experienced a bruising-type injury to his right shoulder when he was pinned under a tank in-service.  He has testified that he has experienced symptoms of shoulder pain since that time.  The Veteran is competent to describe his symptoms, such as pain.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

However, after service, there is no record of a complaint of or treatment for right shoulder symptoms until1993, nearly 20 years after discharge from active duty.  This lack of evidence during the first 20 years following the Veteran's service separation is somewhat contradictory to the Veteran's contention that he had chronic right shoulder pain following service.  It is noted that a July 1989 Army Reserves examination report reflected no complaints of shoulder problems.  

A letter from the Veteran's private chiropractor shows that he treated the Veteran for bursitis and cervical pain from 1993 to 1995.  The next treatment for shoulder pain is not until 1999, at which time the Veteran denied having any previous trauma or dislocation to his shoulders.  See March 1999 Treatment Report from Dr. Jones.  

Private treatment records dated from 1998 to 2004 reflect intermittent treatment for bilateral shoulder pain.  In a June 2004 VA treatment record, the Veteran complained of neck pain with radiation to both shoulders; he expressly denied any recent injury.  This evidence is consistent with the Veteran's contentions and is favorable to his claim.  

In a November 2001 letter, a private chiropractor stated that he had treated the Veteran for the past few years for complaints including recurring shoulder pain, and that it was "quite possibly" related to arthritis caused by an in-service injury in the military.  VA treatment records dated from 2004 through 2005 show continued complaints of shoulder pain.  

In February 2006, the Veteran sustained a right shoulder fracture as a result of a motorcycle accident.  Private hospitalization records from February 2006 confirm that the Veteran was thrown off of a motorcycle and landed on his right shoulder.  The diagnosis was right proximal humerus comminuted intraarticular fracture.  He underwent an internal reduction and fixation procedure of the right humerus later that month.  Remaining VA treatment records dated from 2007 to 2008 show continued treatment for right shoulder pain.  

Records obtained from the Social Security Administration (SSA) indicate that the Veteran sought disability benefits based on injuries sustained in the February 2006 motorcycle accident, and disability benefits based on those injuries were granted.  The favorable decision states that the Veteran became unable to perform his employment as a police officer in February 2006, when he sustained a broken shoulder.  The decision notes that the Veteran is right-hand dominant and is unable to use his right arm.  The decision does not address a diagnosis of or complaints of right shoulder bursitis.  

Again, there is no record of complaint or treatment for right shoulder symptoms until 1993, nearly two decades after his separation from service.  Although symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  Here, the Board finds that an assertion of chronicity and/or continuity of symptomatology is less reliable than the silence of the record for many, many years after separation from active duty.  In so finding, the Board does not hold that corroboration is required.  Rather, we find the Veteran's assertions to be less credible than the normal contemporaneous record after service.  This is especially so in light of the periodic 1989 reserve examination which made no mention of shoulder complaints, the March 1999 private treatment report the Veteran expressly denied having "any previous trauma or dislocation of his shoulders," the 2004 VA treatment note in which he denied previous shoulder injury, and the treatment notes from 2006 through 2008 which disclose diagnosis of no shoulder disorder other than the residuals of a February 2006 motorcycle accident with fracture of the right shoulder.

Currently, during the pendency of this appeal, the Veteran has not reported a complaint for which a diagnosis of right shoulder bursitis was assigned, and the clinical records reflect no treatment of right shoulder bursitis.  In weighing the conflicting evidence provided by the Veteran at various times, the point in time in which the evidence was created is important because a recounting of an event which is closer to the time that the event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneous nature of repots of symptoms to providers at the times of treatment over the years is significant in assessing the weight and credibility of evidence.  

Furthermore, because the Veteran was seeking medical treatment, it seems likely that he would report the event carefully and accurately so that the treating physician would have a fully-informed history of the injury and provide appropriate treatment.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer and opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Simply put, the 1999 and 2004 reports are more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

Also pertinent to the matters of continuity of symptomatology and nexus, the Veteran underwent a VA examination in August 2010.  He reported the onset of his shoulder pain was during service in 1970 after he was pinned under a tank.  He described having a right shoulder contusion and using a right arm sling after the injury occurred.  It was noted that he remained active in the reserves and that he reported having some cortisone injections for right shoulder bursitis.  A motorcycle accident in 2006 resulted in a fracture right shoulder which was later surgically fixed with a plate.  

Following physical examination, the VA examiner diagnosed post-operative limited range of motion.  Notably, he did not diagnose bursitis of the right shoulder.  He opined that the bilateral shoulder condition was not caused by or a result of the in-service injury (described as a contusion to the shoulder).  The examiner reasoned that the in-service injury was "trivial," as demonstrated by the fact that the Veteran served for years in the reserves, followed by employment as a policeman, with no problems.  It was only after the 2006 motorcycle injury with a fractured humerus and surgical repair that the Veteran developed right shoulder problems so severe that he had to retire.  

The Board finds the VA examiner's opinion to be highly probative as to the issue of nexus as it was rendered after a thorough review of the Veteran's claims file and it was supported by medical rationale.  Moreover, there are no opinions of record to the contrary.  

The Board notes that the record contains a November 2001 letter from the Veteran's private chiropractor, Dr. T, in which he states that the Veteran's "shoulder pain is quite possibly related to arthritis caused by an injury received while serving in the military."  As an initial matter, there is no indication that Dr. T reviewed the Veteran's claims file or that he otherwise had access to the Veteran's service, or post-service treatment records.  In this regard, such a general notation of history/injury does not equate to a conclusive opinion.  Moreover, the statement is couched in terms of speculation, i.e., "quite possibly."  Medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124 (1998), citing Obert v. Brown, 5 Vet. App. 30 (1993).  

Dr. T's opinion indicated that he had been treating the Veteran for shoulder "pain," and that such pain was "possibly" related to arthritis.  Again, pain alone, without a diagnosed or underlying malady or condition, is not a disability.  See Sanchez-Benitez , supra.  Thus, not only is the opinion speculative in nature, but it fails to relate an actual diagnosed disability to service.  To the extent that Dr. T relates the pain to arthritis, it is noted that there is no contemporaneous evidence in the record to indicate that the Veteran actually had arthritic changes in the right shoulder at that time.  In fact, right shoulder VA x-rays from 2002, 2004, and 2007 all note an "unremarkable" and "normal" right shoulder (with the exception of the internal fixation shown on the 2007 x-ray).  Finally, and most significant, Dr. T's opinion was not updated after the Veteran sustained serious intercurrent right shoulder fractures in 2006.  Therefore, the opinion rendered prior to that injury is of little probative value as to disability during the pendency of this appeal.  

With respect to the first element of a service connection claim, namely evidence of a current disability, the Board notes that the record contains various complaints of bilateral shoulder pain, treatment for bursitis in 1993-1995, and a diagnosis of early stage bilateral bursitis in March 1999.  There are also numerous statements from the Veteran indicating that he had a "history of bursitis."  

Finally, the private medical opinion was rendered prior to the February 2006 traumatic injury to the right shoulder.  No provider has assigned a diagnosis of right shoulder bursitis since the Veteran sustained that injury.  The 2001 opinion does not establish that the Veteran currently has a right shoulder disorder related to service, where the overwhelming evidence establishes that the Veteran has sustained a severe intercurrent right shoulder injury.  For all of these reasons, the Board affords little probative value to Dr. T's opinion, and finds that that statement is not an adequate basis for adjudicating the issue on appeal.  

In sum, the evidence deemed most credible by the Board demonstrates that the Veteran's current right shoulder disorder, diagnosed as post-operative limited range of motion, had its onset in February 2006, as a result of a motorcycle accident unrelated to the Veteran's service.  The medical evidence establishes that all right shoulder disorders and complaints treated since February 2006 are due to fractures of the right shoulder and right arm sustained in a February 2006 motorcycle accident, and evidence regarding continuity of symptomatology and a nexus between any current right shoulder disorder and service weighs against the claim.  Despite the Veteran having satisfied two of the three elements of service connection, the claim must fail on the absence of a nexus between the current right shoulder disorder and service.  The criteria for service connection are not therefore met.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2010); Gilbert, supra.  


ORDER

Entitlement to a right shoulder disorder, claimed as bursitis, is denied.

Entitlement to a left shoulder disorder, claimed a bursitis, is denied. 



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


